DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This communication is responsive to the original application filed on 7/28/2020. This action is Non-Final. Claims 1 – 20 are pending and have been examined.
Drawings
The applicant’s drawings submitted are acceptable for examination purposes. 
Specification
The applicant’s specification submitted is acceptable for examination purposes. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over Dunn et al., U.S. Patent Application Publication No.: 2013/0232156 (Hereinafter “Dunn”), and further in view of Pesavento et al., US Patent Application Publication No.: 2014/0355907 (Hereinafter “Pesavento”).
	Regarding claim 1, Dunn teaches, a non-transitory computer readable medium comprising computer readable instructions, which, upon execution by one or more processing units, cause the one or more processing units to: 
	receive one or more media files (Dunn [0041]: Examples of uploaded files include presentations, documents, multimedia files, and the like.) comprising one or more objects (Dunn [0045]: Some implementations of the disclosed systems, apparatus, methods, and computer readable storage media are configured to tag objects of an online social network.  For instance, the disclosed techniques can be implemented to associate tags identifying titles, teams, locations, companies, enterprises, and the like to objects of an online social network such as posts, comments, updates to records, and other information updates.);
	automatically analyze the one or more media files using a plurality of computer vision models responsive to receiving the one or more media files (Dunn [0136]: Processor 417 can also analyze request 1 to determine whether a feed tracked update is to be created, which at this point may include determining whether the event (e.g., a change to a particular field) is to be tracked.  This determination can be based on an interaction (i.e., an exchange of data) with record database 412 and/or other databases, or based on information stored locally (e.g., in cache or RAM) at processor 417.); 
	generate computer vision tags for the media file responsive to automatically 
analyzing the one or more media files via one or more image analyzer models, wherein each of the computer vision generated tags comprises a determined confidence value (Dunn [0315]: “The tag sort customization window 2400 in FIG. 24 has a tag "include" list 2401, with parameter selections for inclusion in the feed to be sorted and a tag "exclude" list 2403, with parameter selections to be excluded in the feed to be sorted.  In the tag include list 2401, the tag sort parameters of keywords 2411 and tag priority 2417 have been selected.  … In the tag exclude list 2403, the tag sort parameters of geographic location 2420, keywords 2421, and department 2422 are also shown, as are data entry fields 2450-2455.  None of the tag sort parameters for exclusion are selected, though in other examples, one or more may be in addition to or instead of the tag sort parameters selected for inclusion.  More tag sort parameters for exclusion may be accessed by clicking on link 2456.”);
Dunn does not clearly teach, filter the computer vision generated tags using one or more Natural Language Processing models; However, Pesavento [0040] teaches, “In some embodiments, natural language processing (NLP) may be performed to interpret user queries and their intent.  In response to the search query, the search application may identify and present information, which may include documents or visual media items that are most relevant to the user's search query.” Furthermore, Pesavento [0054] teaches, “A visual media search 210 may be performed via the tag database 208 to filter and retrieve visual media using the tags associated with the visual media.  In some embodiments, the tags may be retrieved further based, at least in part, upon the probabilities associated with the tags.  In addition, visual media items may be automatically organized using the tag database 208.  The tag database 208 may be implemented via one or more memories, which may be implemented locally (e.g., at the client) and/or remotely (e.g., at the server(s) or cloud).” Here, the probabilities associated with tags are similar to the priority of generated tags used for filtering analysis based on natural language processing.
prioritize the filtered computer vision generated tags based on the determined confidence values of the computer vision generated tags (Pesavento [0059]: The probability associated with at least a portion of the set of tags may be modified at 306 based, at least in part, upon the set of information such that the set of tags is refined. For example, the probability associated with a tag in the set of tags may be increased or decreased. Thus, the probability associated with one or more tags may be updated in the tag database. As a result, the modified probabilities may indicate whether the set of tags generated via the computer vision analysis is accurate, thereby improving the accuracy of the probabilities and tags. The set of tags may be stored in a tag database such that each tag is stored in association with a corresponding probability indicating a likelihood that the tag accurately describes or pertains to image content of the visual media item. In this manner, the probability of detection of objects or scenes may be improved.); and 
associate the prioritized computer vision generated tags with the one or more media files (Pesavento [0094]: Where a first one of the visual media items has been manually tagged by a user with one or more tags and a second one of the visual media items has not been manually tagged by the user, the tags associated with the first visual media item may be obtained to further refine the set of tags of the second visual media item that has been generated via computer vision analysis. For example, where a first photo has been tagged with the event “Mary's wedding,” it is likely that a second photo taken 5 minutes later also pertains to “Mary's wedding.” Thus, the manually generated tags of a first visual media item may be used to boost results of computer vision analysis of a second visual media item.).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate the teaching of Dunn et al. to the Pesavento’s system by adding the feature of prioritizing tags. The references (Dunn and Pesavento) teach features that are analogous art and they are directed to the same field of endeavor, such as social media content search. Ordinary skilled artisan would have been motivated to do so to provide Dunn’s system with enhanced media search. (See Pesavento [Abstract], [0040], [0059], [0094]). One of the biggest advantages of machine learning algorithms is their ability to improve over time. Machine learning technology typically improves efficiency and accuracy thanks to the ever-increasing amounts of data that are processed.
Regarding claim 2, the non-transitory computer readable medium of claim 1, wherein the one or more image analyzer models comprises one or more models of object segmentation, object localization, object detection/recognition, natural language processing, or a relevance feedback loop (Pesavento [0073]: Object recognition may also be performed to identify objects in the visual media item.  For example, the location of an object and/or a bounding box defining an area of the visual media item that includes the object may be ascertained.  Objects may include items or entities such as cars or bicycles.  In addition, objects may include people such as an individual or a group of individuals.  A probability may indicate a likelihood that the object in the visual media item has been correctly identified.). 
Regarding claim 3, the non-transitory computer readable medium of claim 1, wherein the instructions to prioritize the filtered computer vision generated tags further comprise instructions that, when executed, cause the one or more processing units to: 
filter, via an inter-level tag filtering, to re-rank determined confidence values of the computer vision generated tags (Dunn [0293]: In FIG. 17, at block 1708, a computing device performing method 1700 is configured to filter the identified tags to generate a set of tags to be associated with the information update.  After block 1704 is performed, there may be tens, hundreds or more tags identified for a particular information update.  These can be filtered to generate a more useful, relevant set of tags to be associated with the information update and used in sorting information updates for display.  In some implementations, block 1708 may be omitted, with all of the tags identified in block 1704 associated with the information update and used in sorting.);
prioritize the filtered tags based on the re-ranked confidence values of the computer vision generated tags (Dunn [0287]: In some implementations, some or all tags in a tag data structure may be assigned a priority that can be used in sorting tagged information updates.  For example, tags indicating a preference of a CEO of ABC Corporation, such as #CEOlikes or #CEOdislikes, may be given a high priority.  In another example, #urgent can be given a high priority, with #noise or #complaint given a low priority.); and
select the prioritized computer vision generated tags with highest confident values (Dunn [0301]: In some implementations, identifiers of higher-level tags such as grandparent tag IDs may also be stored in tag table 2000.  Child tag IDs 2007, which identify the tag's child tags, can also be stored in one or more columns depending on the desired implementation.  A tag priority 2009 can be an alpha-numeric or other value indicating a relative priority that can be used in sorting tags, e.g., "1" can indicate the highest priority, with "2" and "3" indicating lower priorities, etc.).
Regarding claim 4, the non-transitory computer readable medium of claim 1, wherein the instructions to prioritize the filtered computer vision generated tags further comprise instructions that, when executed, cause the one or more processing units to:
detect one or more outliers based on inference of natural meanings of the computer vision generated tags (Dunn [0291]: (For example, a certain benign key phrase in the content of an information update may have a hidden meaning, such as “the deal is close to closing” or “I'm nervous about the deal”. The key phrase can correspond to a tag such as #dealisclose or #nervousaboutdeal.) In this manner, a user of a system can direct tagging of an information update without explicit statements that might reveal a meaning that the user prefers to keep hidden. As such, these tags may be used in sorting, but visible to only certain users or kept hidden from all users.).
Regarding claim 5, the non-transitory computer readable medium of claim 4, wherein the readable instructions to filter further comprise using intra-level filtering to produce a natural hierarchy of the computer vision generated tags by removing the one or more outliers (Dunn [0294]: In some implementations, tags in a hierarchical structure may be filtered based on hierarchy level. For example, in certain implementations, higher-level tags such as #Sales or #Legal may be filtered out. In another example, mid-level tags may be filtered out, with only higher-level and lower-level tags associated with the information update. In some implementations, the number of tags in the set of tags to be associated with information update may be restricted based on the type of information update. For example, posts may be heavily tagged, with comments and preferences lightly tagged. Tags may be filtered based on departments, groups, authority levels, job titles, and the like.).
Regarding claim 6, the non-transitory computer readable medium of claim 1, wherein the instructions to filter the generated tags further comprise instructions that, when executed, cause the one or more processing units to:
de-noise the computer vision generated tags by detecting conceptual similarities to prioritize similar tags and de-prioritize irrelevant tags (Dunn [0316]: In the example of FIG. 24, the selected parameters may be applied to information updates of a feed to display updates tagged with the keyword battery and having one or more additional high priority tags. In various implementations, the parameters may be applied to prioritize or deprioritize information updates in a feed such that prioritized information updates are near the top of the feed and deprioritized information updates are further down in the feed. This can be done instead of or in addition to applying the parameters to include information updates in or exclude information updates from a feed.).
Regarding claim 7, the non-transitory computer readable medium of claim 1, wherein the instructions to filter the computer vision generated tags further comprise instructions that, when executed, cause the one or more processing units to:
filter the computer vision generated tags based, at least in part, on a spatial layout of the one or more objects within the one or more media files (Dunn [0293]: In FIG. 17, at block 1708, a computing device performing method 1700 is configured to filter the identified tags to generate a set of tags to be associated with the information update.  After block 1704 is performed, there may be tens, hundreds or more tags identified for a particular information update.  These can be filtered to generate a more useful, relevant set of tags to be associated with the information update and used in sorting information updates for display.  In some implementations, block 1708 may be omitted, with all of the tags identified in block 1704 associated with the information update and used in sorting.).
Regarding claim 8, the non-transitory computer readable medium of claim 1, wherein the corn instructions to adjust the priority of one or more of the computer vision generated tags further comprise instructions that, when executed, cause the one or more processing units to: 
adjust the priority of a given generated tag based on an estimated depth of an object in the image that is associated with the given generated tag (Dunn [0287]: In some implementations, some or all tags in a tag data structure may be assigned a priority that can be used in sorting tagged information updates.  For example, tags indicating a preference of a CEO of ABC Corporation, such as #CEOlikes or #CEOdislikes, may be given a high priority.  In another example, #urgent can be given a high priority, with #noise or #complaint given a low priority.)
Regarding claim 9, Dunn teaches, a system, comprising:
a memory (Dunn [0077]: memory); and one or more processing units, communicatively coupled to the memory, wherein the memory stores instructions to cause the one or more processing units to (Dunn [0080]: Regarding user system 12, processor system 12A may be any combination of one or more processors.  Memory system 12B may be any combination of one or more memory devices, short term, and/or long term memory.): 
receive a media file comprising an image or a video (Dunn [0041]: Examples of uploaded files include presentations, documents, multimedia files, and the like.), wherein the media file includes one or more objects (Dunn [0045]: Some implementations of the disclosed systems, apparatus, methods, and computer readable storage media are configured to tag objects of an online social network.  For instance, the disclosed techniques can be implemented to associate tags identifying titles, teams, locations, companies, enterprises, and the like to objects of an online social network such as posts, comments, updates to records, and other information updates.); 
automatically analyze the media file using computer vision models responsive to receiving the media file (Dunn [0136]: Processor 417 can also analyze request 1 to determine whether a feed tracked update is to be created, which at this point may include determining whether the event (e.g., a change to a particular field) is to be tracked.  This determination can be based on an interaction (i.e., an exchange of data) with record database 412 and/or other databases, or based on information stored locally (e.g., in cache or RAM) at processor 417.); 
generate computer vision tags for the media file responsive to automatically analyzing the media file, wherein each of the computer vision tags comprises a determined confidence value (Dunn [0315]: “The tag sort customization window 2400 in FIG. 24 has a tag "include" list 2401, with parameter selections for inclusion in the feed to be sorted and a tag "exclude" list 2403, with parameter selections to be excluded in the feed to be sorted.  In the tag include list 2401, the tag sort parameters of keywords 2411 and tag priority 2417 have been selected.  … In the tag exclude list 2403, the tag sort parameters of geographic location 2420, keywords 2421, and department 2422 are also shown, as are data entry fields 2450-2455.  None of the tag sort parameters for exclusion are selected, though in other examples, one or more may be in addition to or instead of the tag sort parameters selected for inclusion.  More tag sort parameters for exclusion may be accessed by clicking on link 2456.”);
Dunn does not clearly teach, filter the computer vision tags based on analysis by one or more natural language processing models, wherein the instructions to filter comprise using an inter-level tag filtering to re-rank determined confidence values of the computer vision tags; However, Pesavento [0040] teaches, “In some embodiments, natural language processing (NLP) may be performed to interpret user queries and their intent.  In response to the search query, the search application may identify and present information, which may include documents or visual media items that are most relevant to the user's search query.” Furthermore, Pesavento [0054] teaches, “A visual media search 210 may be performed via the tag database 208 to filter and retrieve visual media using the tags associated with the visual media.  In some embodiments, the tags may be retrieved further based, at least in part, upon the probabilities associated with the tags.  In addition, visual media items may be automatically organized using the tag database 208.  The tag database 208 may be implemented via one or more memories, which may be implemented locally (e.g., at the client) and/or remotely (e.g., at the server(s) or cloud).” Here, the probabilities associated with tags are similar to the priority of generated tags used for filtering analysis based on natural language processing.
select the computer vision tags based on the determined confidence values of the computer vision tags (Pesavento [0059]: The probability associated with at least a portion of the set of tags may be modified at 306 based, at least in part, upon the set of information such that the set of tags is refined. For example, the probability associated with a tag in the set of tags may be increased or decreased. Thus, the probability associated with one or more tags may be updated in the tag database. As a result, the modified probabilities may indicate whether the set of tags generated via the computer vision analysis is accurate, thereby improving the accuracy of the probabilities and tags. The set of tags may be stored in a tag database such that each tag is stored in association with a corresponding probability indicating a likelihood that the tag accurately describes or pertains to image content of the visual media item. In this manner, the probability of detection of objects or scenes may be improved.); and 
associate the selected computer vision tags with the media file (Pesavento [0094]: Where a first one of the visual media items has been manually tagged by a user with one or more tags and a second one of the visual media items has not been manually tagged by the user, the tags associated with the first visual media item may be obtained to further refine the set of tags of the second visual media item that has been generated via computer vision analysis. For example, where a first photo has been tagged with the event “Mary's wedding,” it is likely that a second photo taken 5 minutes later also pertains to “Mary's wedding.” Thus, the manually generated tags of a first visual media item may be used to boost results of computer vision analysis of a second visual media item.).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate the teaching of Dunn et al. to the Pesavento’s system by adding the feature of prioritizing tags. The references (Dunn and Pesavento) teach features that are analogous art and they are directed to the same field of endeavor, such as social media content search. Ordinary skilled artisan would have been motivated to do so to provide Dunn’s system with enhanced media search. (See Pesavento [Abstract], [0040], [0059], [0094]). One of the biggest advantages of machine learning algorithms is their ability to improve over time. Machine learning technology typically improves efficiency and accuracy thanks to the ever-increasing amounts of data that are processed.
Regarding claim 10, the system of claim 9, wherein the instructions to filter the computer vision tags further comprise instructions that, when executed, cause the one or more processing units to: 
accumulate confidence values of the selected computer vision tags  (Dunn [0293]: In FIG. 17, at block 1708, a computing device performing method 1700 is configured to filter the identified tags to generate a set of tags to be associated with the information update.  After block 1704 is performed, there may be tens, hundreds or more tags identified for a particular information update.  These can be filtered to generate a more useful, relevant set of tags to be associated with the information update and used in sorting information updates for display.  In some implementations, block 1708 may be omitted, with all of the tags identified in block 1704 associated with the information update and used in sorting.); and 
select the selected computer vision tags with highest confident values (Dunn [0301]: In some implementations, identifiers of higher-level tags such as grandparent tag IDs may also be stored in tag table 2000.  Child tag IDs 2007, which identify the tag's child tags, can also be stored in one or more columns depending on the desired implementation.  A tag priority 2009 can be an alpha-numeric or other value indicating a relative priority that can be used in sorting tags, e.g., "1" can indicate the highest priority, with "2" and "3" indicating lower priorities, etc.). 
Regarding claim 11, the system of claim 9, wherein the instructions to filter the computer vision corn tags further comprise instructions that, when executed, cause the one or more processing units to: 
detect one or more outliers based on inference of natural meanings of the computer
vision tags, wherein the instructions to filter further comprise using intra-level filtering to
produce a natural hierarchy of the computer vision tags by removing the one or more
outliers (Dunn [0291]: (For example, a certain benign key phrase in the content of an information update may have a hidden meaning, such as “the deal is close to closing” or “I'm nervous about the deal”. The key phrase can correspond to a tag such as #dealisclose or #nervousaboutdeal.) In this manner, a user of a system can direct tagging of an information update without explicit statements that might reveal a meaning that the user prefers to keep hidden. As such, these tags may be used in sorting, but visible to only certain users or kept hidden from all users.).
Regarding claim 12, the system of claim 11, wherein the computer vision tags for the media file are generated via one or more image analyzer models comprising object segmentation model, object localization model, object detection/recognition model, natural language processing model, or a relevance feedback loop model (Pesavento [0073]: Object recognition may also be performed to identify objects in the visual media item.  For example, the location of an object and/or a bounding box defining an area of the visual media item that includes the object may be ascertained.  Objects may include items or entities such as cars or bicycles.  In addition, objects may include people such as an individual or a group of individuals.  A probability may indicate a likelihood that the object in the visual media item has been correctly identified.).
Regarding claim 13, the system of claim 9, wherein the instructions to filter the computer vision tags further comprise instructions that, when executed, cause the one or more processing units to:
de-noise the computer vision tags by detecting conceptual similarities to prioritize similar computer vision tags and de-prioritize irrelevant computer vision tags (Dunn [0316]: In the example of FIG. 24, the selected parameters may be applied to information updates of a feed to display updates tagged with the keyword battery and having one or more additional high priority tags. In various implementations, the parameters may be applied to prioritize or deprioritize information updates in a feed such that prioritized information updates are near the top of the feed and deprioritized information updates are further down in the feed. This can be done instead of or in addition to applying the parameters to include information updates in or exclude information updates from a feed.).
Regarding claim 14, the system of claim 9, wherein the instructions to filter the computer vision tags further comprise instructions that, when executed, cause the one or more processing units to:
filter the computer vision tags based, at least in part, on a spatial layout of the one or more objects within the media file (Dunn [0293]: In FIG. 17, at block 1708, a computing device performing method 1700 is configured to filter the identified tags to generate a set of tags to be associated with the information update.  After block 1704 is performed, there may be tens, hundreds or more tags identified for a particular information update.  These can be filtered to generate a more useful, relevant set of tags to be associated with the information update and used in sorting information updates for display.  In some implementations, block 1708 may be omitted, with all of the tags identified in block 1704 associated with the information update and used in sorting.).
Regarding claim 15, Dunn teaches, a computer-implemented method, comprising:
receiving a media file (Dunn [0041]: Examples of uploaded files include presentations, documents, multimedia files, and the like.) comprising one or more objects (Dunn [0045]: Some implementations of the disclosed systems, apparatus, methods, and computer readable storage media are configured to tag objects of an online social network.  For instance, the disclosed techniques can be implemented to associate tags identifying titles, teams, locations, companies, enterprises, and the like to objects of an online social network such as posts, comments, updates to records, and other information updates.);
automatically analyzing the media file using a plurality of computer vision models responsive to receiving the media file (Dunn [0136]: Processor 417 can also analyze request 1 to determine whether a feed tracked update is to be created, which at this point may include determining whether the event (e.g., a change to a particular field) is to be tracked.  This determination can be based on an interaction (i.e., an exchange of data) with record database 412 and/or other databases, or based on information stored locally (e.g., in cache or RAM) at processor 417.);
generating computer vision tags for the media file responsive to automatically, analyzing the media file, wherein each tag comprises a determined confidence value (Dunn [0315]: “The tag sort customization window 2400 in FIG. 24 has a tag "include" list 2401, with parameter selections for inclusion in the feed to be sorted and a tag "exclude" list 2403, with parameter selections to be excluded in the feed to be sorted.  In the tag include list 2401, the tag sort parameters of keywords 2411 and tag priority 2417 have been selected.  … In the tag exclude list 2403, the tag sort parameters of geographic location 2420, keywords 2421, and department 2422 are also shown, as are data entry fields 2450-2455.  None of the tag sort parameters for exclusion are selected, though in other examples, one or more may be in addition to or instead of the tag sort parameters selected for inclusion.  More tag sort parameters for exclusion may be accessed by clicking on link 2456.”); 
Dunn does not clearly teach, filtering the computer vision tags via an inter-level tag filtering; However, Pesavento [0054] teaches, “A visual media search 210 may be performed via the tag database 208 to filter and retrieve visual media using the tags associated with the visual media.  In some embodiments, the tags may be retrieved further based, at least in part, upon the probabilities associated with the tags.  In addition, visual media items may be automatically organized using the tag database 208.  The tag database 208 may be implemented via one or more memories, which may be implemented locally (e.g., at the client) and/or remotely (e.g., at the server(s) or cloud).” 
ranking determined confidence values of the computer vision tags (Pesavento [0049] explaining in FIG. 2 is a block diagram illustrating an example system in which various embodiments may be implemented. Computer vision analysis 200 may be performed for a visual media item 202 such as a photo or video to generate a set of tags. In addition, the computer vision analysis 200 may be performed such that each of the set of tags has a corresponding probability associated therewith, where the probability indicates a likelihood that the tag accurately describes image content of the visual media item. The computer vision analysis 200 may be performed at a time that the visual media item 202 is captured, at a time that the visual media item 202 is uploaded, or at a later time.);
prioritizing the computer vision tags based on the determined confidence values of the computer vision tags (Pesavento [0059]: The probability associated with at least a portion of the set of tags may be modified at 306 based, at least in part, upon the set of information such that the set of tags is refined. For example, the probability associated with a tag in the set of tags may be increased or decreased. Thus, the probability associated with one or more tags may be updated in the tag database. As a result, the modified probabilities may indicate whether the set of tags generated via the computer vision analysis is accurate, thereby improving the accuracy of the probabilities and tags. The set of tags may be stored in a tag database such that each tag is stored in association with a corresponding probability indicating a likelihood that the tag accurately describes or pertains to image content of the visual media item. In this manner, the probability of detection of objects or scenes may be improved.); and 
associating the prioritized computer vision tags with the media file (Pesavento [0094]: Where a first one of the visual media items has been manually tagged by a user with one or more tags and a second one of the visual media items has not been manually tagged by the user, the tags associated with the first visual media item may be obtained to further refine the set of tags of the second visual media item that has been generated via computer vision analysis. For example, where a first photo has been tagged with the event “Mary's wedding,” it is likely that a second photo taken 5 minutes later also pertains to “Mary's wedding.” Thus, the manually generated tags of a first visual media item may be used to boost results of computer vision analysis of a second visual media item.).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate the teaching of Dunn et al. to the Pesavento’s system by adding the feature of prioritizing tags. The references (Dunn and Pesavento) teach features that are analogous art and they are directed to the same field of endeavor, such as social media content search. Ordinary skilled artisan would have been motivated to do so to provide Dunn’s system with enhanced media search. (See Pesavento [Abstract], [0040], [0059], [0094]). One of the biggest advantages of machine learning algorithms is their ability to improve over time. Machine learning technology typically improves efficiency and accuracy thanks to the ever-increasing amounts of data that are processed.
Regarding claim 16, the method of claim 15, wherein the computer vision tags for the media file are generated via one or more image analyzer models comprising object segmentation model, object localization model, object detection/recognition model, natural language processing model, or a relevance feedback loop model (Pesavento [0073]: Object recognition may also be performed to identify objects in the visual media item.  For example, the location of an object and/or a bounding box defining an area of the visual media item that includes the object may be ascertained.  Objects may include items or entities such as cars or bicycles.  In addition, objects may include people such as an individual or a group of individuals.  A probability may indicate a likelihood that the object in the visual media item has been correctly identified.).
Regarding claim 17, the method of claim 15, wherein the computer vision tags are filtered based on analysis by one or more natural language processing models (Pesavento [0040]: “In some embodiments, natural language processing (NLP) may be performed to interpret user queries and their intent.  In response to the search query, the search application may identify and present information, which may include documents or visual media items that are most relevant to the user's search query.”).
Regarding claim 18, the method of claim 15, further comprising: 
accumulating confidence values of the prioritized computer vision tags (Dunn [0287]: In some implementations, some or all tags in a tag data structure may be assigned a priority that can be used in sorting tagged information updates.  For example, tags indicating a preference of a CEO of ABC Corporation, such as #CEOlikes or #CEOdislikes, may be given a high priority.  In another example, #urgent can be given a high priority, with #noise or #complaint given a low priority.); and 
selecting the prioritized computer vision tags with highest confident values (Dunn [0301]: In some implementations, identifiers of higher-level tags such as grandparent tag IDs may also be stored in tag table 2000.  Child tag IDs 2007, which identify the tag's child tags, can also be stored in one or more columns depending on the desired implementation.  A tag priority 2009 can be an alpha-numeric or other value indicating a relative priority that can be used in sorting tags, e.g., "1" can indicate the highest priority, with "2" and "3" indicating lower priorities, etc.).
Regarding claim 19, the method of claim 15, further comprising: 
detecting one or more outliers based on inference of natural meanings of the computer vision tags, wherein the computer vision tags are further filtered via an intra-level filtering to produce a natural hierarchy of the computer vision tags by removing the one or more outliers (Dunn [0291]: (For example, a certain benign key phrase in the content of an information update may have a hidden meaning, such as “the deal is close to closing” or “I'm nervous about the deal”. The key phrase can correspond to a tag such as #dealisclose or #nervousaboutdeal.) In this manner, a user of a system can direct tagging of an information update without explicit statements that might reveal a meaning that the user prefers to keep hidden. As such, these tags may be used in sorting, but visible to only certain users or kept hidden from all users.).
Regarding claim 20, the method of claim 15, further comprising: 
de-noising the computer vision tags by detecting conceptual similarities to prioritize similar computer vision tags and de-prioritize irrelevant computer vision tags (Dunn [0316]: In the example of FIG. 24, the selected parameters may be applied to information updates of a feed to display updates tagged with the keyword battery and having one or more additional high priority tags. In various implementations, the parameters may be applied to prioritize or deprioritize information updates in a feed such that prioritized information updates are near the top of the feed and deprioritized information updates are further down in the feed. This can be done instead of or in addition to applying the parameters to include information updates in or exclude information updates from a feed.). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Brackett, US 2016/0078030, Mobile Device Smart Media Filtering
Gross, US 2016/0092959, Tag Based Property Platform & Method
Golan, US 2015/0134673, System and Method for creating synopsis for multimedia content
Chaudhri, US 2013/0268516, Systems and Methods for analyzing and visualizing social events
Martinez, US 2010/0177938, Media object metadata engine configured to determine relationships between persons
Higgins, US 2010/0179874, Media object metadata engine configured to determine relationships between persons and brands 
Brody, US 11,334,768, Ephemeral Content Management 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SABA AHMED whose telephone number is (571)270-0236.  The examiner can normally be reached on MON – FRI: 9AM – 5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on 571-272-3978. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SABA AHMED/
Examiner, Art Unit 2154

/HOSAIN T ALAM/Supervisory Patent Examiner, Art Unit 2154